Milton Clarke was tried for murder, and was convicted of voluntary manslaughter. The evidence, while in sharp conflict, amply authorized the verdict. The only special ground of the motion for new trial is based upon alleged newly discovered evidence, which, as the record discloses, was in the main cumulative and impeaching in its character. Therefore the judge did not abuse his discretion in overruling the motion for new trial. Thompson v. State, 51 Ga. App. 5 (2) (170 S.E. 200).
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                       DECIDED SEPTEMBER 15, 1943.